Citation Nr: 1103519	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  09-17 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to September 25, 2006, for 
Dependency and Indemnity Compensation (DIC) benefits beyond the 
age of 18 based on school attendance.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from October 1985 to August 
1995, when he died from injuries sustained in a plane crash in 
the line of duty.  The appellant is one of the Veteran's 
surviving sons.

This matter comes to the Board of Veteran's Appeals (Board) on 
appeal of a January 2008 administrative decision which awarded 
DIC benefits, from September 25, 2006 through July 31, 2007.  The 
appellant perfected an appeal to the denial of DIC benefits 
beyond the age of 18 based on school attendance, as such, the 
issue on appeal has been recharacterized as described on the 
title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The issue of entitlement to an earlier effective date for 
entitlement to DIC benefits due to service connection for the 
cause of the Veteran's death is remanded for the notification and 
development actions specified below.

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2010)) includes enhanced duties to notify and 
assist claimants for VA benefits.  VA regulations implementing 
the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

VA's notice requirements apply to all five elements of a service-
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Specific to claims for DIC benefits, VA's notice requirements 
include (1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
The RO has yet to comply with the holdings of the U. S. Court of 
Appeals for Veterans Claims in Dingess and Hupp.  Specifically, 
in an October 2009 letter, the RO failed to inform the appellant 
of how effective dates are assigned in DIC cases and of elements 
1 and 3 of the holding in Hupp.  Nor has the RO explained to the 
appellant how the provisions of 38 C.F.R. §§ 3.152 and 3.153 
effect his claim.  (See discussion below.)  This should be 
rectified on remand.

Here, in a December 1995 administrative decision, the Washington, 
DC, RO (Washington RO) originally awarded DIC benefits to the 
Veteran's surviving spouse, the appellant's mother, because the 
Veteran died from a service-related condition.  In a February 
1996 administrative decision, the Washington RO amended her DIC 
award to include additional compensation paid for the Veteran's 
two minor children (including the appellant).  Under the 
provisions of 38 C.F.R. § 3.152, where payment of compensation or 
DIC to a surviving spouse have been discontinued because a child 
becomes eligible for DIC by reason of attaining the age of 18 
years, and any necessary evidence is submitted within one year 
from the date of request, an award for the child or children 
named in the surviving spouse's claim will be made on the basis 
of the surviving spouse's claim having been converted to a claim 
on behalf of the child.  Otherwise, payments may not be made for 
any period prior to the date of receipt of a new claim.  
38 C.F.R. § 3.152 (1995-2010).

The appellant claims that the original date of receipt of his 
claim should be October 20, 2004, or before.  In support, he 
claims that he submitted an original claim for education benefits 
in May or June of 2004.  The appellant turned 18 on May [redacted], 2004, 
at which time he became eligible for DIC benefits in his own 
right.  

"[T]he Board is required to adjudicate all issues reasonably 
raised by a liberal reading of the appellant's substantive 
appeal, including all documents and oral testimony in the record 
prior to the Board's decision."  Brannon v. West, 12 Vet. App. 
32, 34 (1998).  Under the holding in Brannon, if such a claim was 
received by VA within one year of his 18th birthday it could be 
liberally construed as a claim for DIC benefits.  In light of 
this, the Board finds that to adjudicate the instant claim, a 
copy of the appellant's educational folder should be obtained and 
associated with the claims file.  

In this regard, the Board acknowledges that, in a September 2004 
decision, the RO denied Dependents' Educational Assistance (DEA) 
benefits under Chapter 35 of Title 38 of the U. S. Code, finding 
that, because his school was in a foreign country, it must be an 
institution recognized as standard and accredited for such course 
by an approving authority such as the Ministry of Education, the 
Minister of Cultural Affairs or the American Consular Officer 
through the local U. S. Embassy or Consulate.  In a letter dated 
September 13, 2007, the American Consulate in Frankfurt, Germany, 
indicated that the school the appellant had been attending was 
equal to a U. S. high school.  The appellant forwarded this 
letter onto the RO, noting that it took him a long time to find 
out the requested information.   

In the American Consulate's letter, the claims representative 
also noted that, according to the U. S. Social Security 
Administration (SSA), the appellant had been granted benefits as 
a student, due to the fact that he was attending a school 
equivalent to a U.S. high school, until and including July 2005 
(as SSA can only pay benefits up to the age of 19 or completion 
of the 12th grade, whichever comes first).  Under the provisions 
of 38 C.F.R. § 3.153, an application on a form jointly prescribed 
by the Secretary of VA and the Commissioner of Social Security 
filed with the SSA on or after January 1, 1957, will be 
considered a claim for death benefits, and to have been received 
in VA as of the date of receipt by SSA.  In light of the above, 
the case must be remanded to ask SSA when a death claim was filed 
by the appellant or by his mother, the Veteran's surviving 
spouse, on his behalf, to answer the question of whether 
retroactive DIC benefits may be payable under 38 C.F.R. § 3.153.  
38 C.F.R. § 3.153 (2003-2010).

Finally, the Board notes that there are several documents in the 
record that have yet to be translated from German into English.  
This should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the appellant a VCAA-complaint 
notice letter explaining the information and 
evidence necessary to establish entitlement 
to DIC benefits as a surviving child due to 
service connection for the cause of the 
Veteran's death and how effective dates are 
established under the holdings in Hupp and 
Dingess (both cited to above).

2.  Obtain and associate with the claims file 
the appellant's VA educational folder.
 
3.  Request from SSA copies of any 
decision(s) and all records underlying any 
such decision(s) submitted, or obtained, in 
support of any claim for death benefits filed 
by the Veteran's surviving spouse on her 
behalf and on behalf of the Veteran's minor 
child(ren) or by the appellant, on his own 
behalf, following procedures set forth in 38 
C.F.R. § 3.159(c).  Ask the SSA indicate the 
date of receipt of any such claims and 
whether the school the appellant had been 
attending was equivalent to a U. S. high 
school.  All records/responses received 
should be associated with the claims file.

4.  If any records sought are not obtained, 
notify the appellant of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

5.  After completion of 1 through 4 above, 
ensure that any documents in, or added to, 
the record written in German are translated 
into English.  The current records needing to 
be translated are identified by light green 
post-its with the identifying term "TRANS" 
on them.  All records/response should be 
associated with the claims file.

6.  After completion of the above, and any 
additional notification and development 
deemed warranted, readjudicate the 
appellant's earlier effective date claim for 
DIC benefits, in light of all pertinent 
evidence and legal authority.  VA should 
document its consideration of the provisions 
of 38 C.F.R. §§ 3.152, 3.153 and 3.400.  If 
any benefit sought on appeal remains denied, 
furnish the appellant a supplemental 
statement of the case and give him an 
appropriate time period to respond before the 
claims file is returned to the Board for 
further appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


